Citation Nr: 0124210	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive and 
restrictive pulmonary disease, to include a chronic 
disability manifested by shortness of breath due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active duty from August 1975 to September 
1980, and from January 1990 to June 1991, to include a tour 
of duty in Southwest Asia.  He performed additional service 
in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an September 1997 rating action of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for joint pain, 
fatigue, respiratory disorder, and memory loss due to an 
undiagnosed illness.  The veteran appealed only the denial of 
the claim for a respiratory disorder.  


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not have an undiagnosed disability manifested by shortness of 
breath, and that his obstructive and restrictive pulmonary 
disease is not related to his service.


CONCLUSION OF LAW

Obstructive and restrictive pulmonary disease, and a 
disability manifested by shortness of breath, were not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & 
Supp. 2000 & 2001); 38 C.F.R. §§ 3.303, 3.317 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for obstructive and restrictive 
pulmonary disease and a disability manifested by shortness of 
breath 

The veteran asserts that he has a chronic disability 
manifested by shortness of breath due to an undiagnosed 
illness as a result of his service in Southwest Asia between 
1990 and 1991.  The veteran's DD Form 214 indicates that the 
veteran had approximately five months of active military 
service in the Southwest Asia theater of operations.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); Neumann v. West, 14 Vet. 
App. 12, 22-23 (2000); see also 38 U.S.C.A. § 1117.

A lay statement from the veteran's wife, received in August 
1997, shows that she states that the veteran complained of 
shortness of breath upon his return from service in Southwest 
Asia.  

The Board notes that his service medical records from the 
veteran's first period of active duty, and Army National 
Guard records dated between his first and second periods of 
active duty, do not contain any relevant findings or 
diagnoses, with the possible exceptions as follows: the 
veteran was noted to have tested positive for PPD (purified 
protein derivative) in July 1976.  However, follow-up chest 
X-rays and examinations were negative.  In a dental health 
questionnaire, dated in October 1977, he reported that he had 
previously been treated for tuberculosis.  

The veteran's service medical records from his second period 
of active duty include a separation examination report, dated 
in May 1991, which shows that his chest and lungs were 
clinically evaluated as normal.  A Southwest Asia 
Demobilization/ Redeployment Medical Evaluation, dated in May 
1991, does not show any relevant complaints, and shows that 
the veteran reported that he had no trouble sleeping.  

The medical evidence dated after the veteran's second period 
of service includes Army National Guard (ANG) medical 
reports, and VA medical reports.  Overall, these reports show 
that the veteran repeatedly complained of shortness of breath 
at night time.  See e.g., November 1991 report of medical 
history, May 1994 examination report; see also VA outpatient 
treatment reports, dated in February 1992 and May 1995.  In 
addition, an ANG report of medical history, dated in November 
1991, notes that the veteran tested positive for PPD in 
November 1991, and that he was still positive as of December 
1991.  A February 1992 "medical certificate" notes the 
veteran tested positive for PPD.  A chest X-ray was normal.  
The assessment was recent PPD converter and nocturnal shallow 
respiration, etiology unknown.  A VA general medical 
examination report, dated in April 1992, shows that the 
veteran complained of coughing at night secondary to an itchy 
throat.  On examination, the veteran's lungs were clear.  The 
assessment was recent PPD converter, with a positive sputum 
culture for AFB (acid fast bacilli), and a notation that he 
was under evaluation for tuberculosis.  ANG examination 
reports, dated in May and December of 1994, note a normal 
clinical evaluation of the lungs and chest, and are silent 
for any pertinent defects or diagnoses.  A May 1995 "Desert 
Storm Evaluation" indicates that the veteran's lungs were 
clear, and that X-rays, laboratory, computerized tomography, 
blood, and other tests were all within normal limits.  See 
also, letter from VA physician David Markuck, dated in May 
1995.  Reports from August 1995, March 1996, September 1997, 
January and August of 1998, and January, May, October and 
November of 1999, all show that the veteran's chest was clear 
on examination.  

Pulmonary function tests (PFT's) from the Pulmonary Function 
Laboratory, dated in June 1998, contain an interpretation of 
minimal obstructive lung defect and mild restrictive lung 
defect, which were an insignificant response to 
bronchodilator.  

A polysonography report from the James A. Haley Hospital 
Sleep Laboratory, dated in July 1998, shows that the veteran 
had a normal sleep efficiency, with no evidence of sleep 
disordered breathing, and no arrhythmia.  There was short 
sleep latency, however, the REM (rapid eye movement) latency 
was normal.  The impression was primary snoring, with a 
notation that the short sleep latency may affect sleep 
deprivation, and that there may be medication effects from 
other illnesses such as idiopathic hypersomnolence or 
narcolepsy.  

A VA respiratory examination report, dated in August 1998, 
shows complaints of shortness of breath at night.  On 
examination, the lungs were unremarkable.  A chest X-ray was 
normal.  The examiner noted the results of the June 1998 
PFT's, and assigned a diagnosis of mild obstructive and 
restrictive pulmonary disease.  

A letter from Leonides B. Jaramillo, M.D., dated in June 
1999, shows that Dr. Jaramillo states that the veteran had a 
mild case of bronchitis during his pulmonary function tests 
performed in June 1998, and that his bronchitis was the cause 
of the finding of a mild restrictive lung defect.  He further 
stated that the minimal obstructive lung defect is an 
acquired condition and very insignificant.  

A letter from Victor M. Seralde, M.D., dated in October 1999, 
shows that Dr. Seralde states that the veteran's pulmonary 
function analysis shows a mild restrictive lung defect, and 
that the veteran's shortness of breath was not likely related 
to emphysema.  He further stated that age and environmental 
pollution may give rise to mild obstructive lung disease, but 
that this was unlikely in the veteran's case because he had 
negative X-ray findings until 1995.  Dr. Seralde states, 
"This will give the possibility of his symptoms be[ing] 
categorized under the mysteries or undiagnosis [sic] 
illnesses."  

In the present case, the veteran has been provided with a 
known clinical diagnosis; i.e., obstructive and restrictive 
pulmonary disease.  See June 1998 pulmonary function test 
results, August 1998 VA respiratory examination report, June 
1999 letter from Dr. Jaramillo.  Although the veteran's 
pulmonary disease appears to be minimal, the Board points out 
that there is no affirmative evidence of record to contradict 
this diagnosis.  In this regard, although Dr. Seralde's 
October 1999 letter appears to suggest that the veteran may 
have an undiagnosed illness, his opinion is equivocal by its 
terms, does not discuss the relevant criteria for undiagnosed 
illnesses, and he acknowledges that the veteran has mild 
restrictive lung disease.  In addition, his opinion appears 
to be based at least in part on an inaccurate factual basis.  
Specifically, although there is no evidence that the 
veteran's chest X-rays were abnormal at any time, Dr. Seralde 
indicated that the veteran's chest X-rays were only negative 
up until 1995.  

Finally, the Board points out that under 38 C.F.R. § 3.317 
service connection for an undiagnosed illness requires 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed at 38 C.F.R. 
§ 3.317(b) (emphasis added).  In this case, the veteran's 
complaints are limited to shortness of breath at night.  
Apart from notations of shortness of breath which are "by 
history," and Dr. Seralde's letter (which does not cite to 
any clinical findings showing shortness of breath), the 
medical evidence does not show objective indications of 
shortness of breath.  This medical evidence includes 
laboratory tests, pulmonary function tests and many physical 
examinations.  Of particular note, the veteran's complaints 
of shortness of breath at night were not corroborated during 
his July 1998 polysonography testing, which was performed 
over a 61/2 hour period (between 11:30 p.m. and 6:00 a.m.).  

The Board has considered the veteran's many pages of written 
argument, and his testimony, submitted in support of his 
argument that there are no, or minimal, findings of a 
diagnosed lung disorder, and that service connection for an 
undiagnosed illness is therefore warranted.  However, as 
previously stated, the Board has determined that he has 
obstructive and restrictive pulmonary disease, and that there 
are insufficient objective indications of shortness of breath 
to warrant the conclusion that he has a chronic undiagnosed 
illness manifested by that symptom.  Furthermore, as a lay 
person, the veteran's opinions, and the lay statement from 
his wife, are beyond their expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board has also considered the articles submitted by the 
veteran in support of his argument that he does not have the 
symptoms commonly associated with chronic obstructive 
pulmonary disease, such that his shortness of breath must be 
due to an undiagnosed illness.  However, the Board points out 
that the veteran's diagnosed obstructive and restrictive 
pulmonary disease has been classified as "mild" by 
physicians, and that there is no medical evidence of record 
ruling out this diagnosis.  Therefore the Board finds that 
these articles do not outweigh the medical evidence, which 
indicates that the veteran has obstructive and restrictive 
pulmonary disease.  This evidence includes many medical 
reports which were based on physical examination and/or 
laboratory testing.  These articles are therefore 
insufficient to warrant service connection for an undiagnosed 
illness manifested by shortness of breath.  

In summary, there is insufficient objective evidence to 
support a conclusion that the veteran has an undiagnosed 
illness involving shortness of breath.  The Board therefore 
finds that the preponderance of the evidence shows that the 
veteran has obstructive and restrictive pulmonary disease, 
and that he does not have a chronic disability involving 
shortness of breath due to an undiagnosed illness.  As noted 
above, the application of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 has an explicit condition that the claim be for a 
"chronic disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117; see also 38 C.F.R. § 3.317(a)(1)(ii).  
Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable, and the Board finds that 
the veteran's claim of entitlement to service connection for 
shortness of breath as chronic disability resulting from an 
undiagnosed illness must be denied.  

The Board further finds that service connection for mild 
obstructive and restrictive pulmonary disease is not 
warranted on a direct basis.  This disorder was not shown 
during service, and the first objective evidence of this 
disorder is found in the June 1998 PFT's.  This is 
approximately seven years after separation from service, and 
there is no competent medical evidence relating this 
condition to service.  As there is no medical or other 
competent evidence of a causal connection between the 
veteran's mild obstructive and restrictive pulmonary disease 
and his service, the Board must conclude that the 
preponderance of the evidence is against this claim.  Hence, 
service connection for obstructive and restrictive pulmonary 
disease is denied.  

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 C.F.R. § 3.102.  

II.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  The appellant was notified in the 
RO's September 1997 decision that the evidence did not show 
that the criteria had been met for service connection for a 
respiratory disorder, to include as a chronic disability 
resulting from an undiagnosed illness.  That is the key issue 
in this case, and the rating decision, as well as the 
statements of the case (SOC), and supplemental statements of 
the case (SSOC's), informed the veteran of the relevant 
criteria.  In addition, the veteran was sent a letter 
detailing the types of evidence needed to substantiate an 
undiagnosed illness claim in June 1997.  In March 2001, he 
was sent a letter discussing the VCAA.  This letter also 
contained a discussion of the types of evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, SOC, the SSOC's, and the letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran has not referenced any obtainable evidence not of 
record that might aid his claim or that might be pertinent to 
the basis of the denial of this claim.  The RO also requested 
and obtained VA medical records, and has obtained the 
veteran's service medical records from the National Personnel 
Records Center.  Non-VA medical records and a lay statement 
have also been associated with the claims file.  A VA 
examination covering the disability in issue was performed in 
1998.  Finally, in May 2001, the veteran was afforded a 
hearing.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ORDER

Service connection for obstructive and restrictive pulmonary 
disease and a disability manifested by shortness of breath is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

